EXHIBIT 10.1


English Translation


Tianjin Shunli Enterprise Co., Ltd.


Henan Zhongpin Food Share Co., Ltd.
 
 
Assets Lease Agreement


6th of September, 2007
 


--------------------------------------------------------------------------------


 
Lease Agreement
 
Party A (lessor): Tianjin Shunli Enterprise Co., Ltd.


Address: Southern Section of Chunxi Road, Economic Development Zone, Tianjin
City, Jinghai County


Legal Representative: Guo Youli


Title: Chairman of the Board


Party B (lessee): Henan Zhongpin Food Share Co., Ltd.


Address: 21 Changshe Road, Changge City, Henan Province


Legal Representative: Zhu Xianfu


Title: Chairman of the Board


Whereas.


Through holding a shareholder’s meeting on the 10th of August, 2007, Party A
agreed to lease its assets to Party B under this agreement. Party B held a Board
of Directors meeting on the10th of August, 2007 and agreed to lease Party A’s
assets. In order to use the production capacity of Party A’s equipment to
maximize the economic benefits for both parties and create a win-win situation,
Party A and Party B agreed to enter into this agreement and carry it out as
follows according to “The Economic Contract Law of the People's Republic of
China,” and other related laws and regulations :


Section One   Basic Conditions of Lease


1. Location of Lease:


The facility is located at Southern Section of Chunxi Road, Economic Development
Zone, Tianjin City, Jinghai County.


2. Scope of Lease:


Party A owns live pig slaughtering, cutting, refrigeration and cold storage
equipment and also has workshops, office buildings, workshops for preparing
food, dining-rooms, guard houses, and some buildings that serve as both office
buildings and domicile. The equipment includes but is not limited to water and
electricity, a dirt-discharge facility, abattoir, logistics, dwelling house,
office building and other establishments, manufacturing instruments, lands
related to the above lease, a boundary wall and so forth.
 

--------------------------------------------------------------------------------


 
However, the following assets: (1) The second floor for the office and domicile
and its office equipment is not included.(2) Since the office building, which is
not completed, has not been leased, Party A shall not lease it . When Party B
needs to use it, Party A may retain the third-floor and Party A can use other
parts of the building free of charge. (3) The building shall be available for
use within three months after the agreement has been entered into.


The above assets are based on the “Lease List” attached to this agreement.
 
1. Function and Purpose of Lease

 
Slaughter and processing for pig purchase, refrigeration and sales.


If Party B needs to renovate and expand any part of the facilities, such
construction will be performed under the premise of protecting the assets of
Party A and improving its efficiency; Party A shall cooperate and Party B shall
assume all expenses. If Party B needs to change the functionality in use of any
facility, it is necessary for Party A to agree to any such changes. The expenses
attributed to changing such functionality will be assumed by Party B.


Section Two   Delivery Standard of Lease


1.The delivery standard of the lease means the standard with which the lessor
delivers the lease to the lessee.
 
2. The manufacturing equipment shall operate as in its standard condition
without deformity and damage and the Lease List shall have a clear indication of
age, place of production, brand and so forth.


3. The buildings and equipment shall work well as in their standard condition
and the Lease List shall contain a clear indication of quality, condition, year
of purchase, place of production, brand and so on.


Section Three   Lease Term


1. Both Party A and Party B agree that the term for the above lease will be
three years from the 19th of September, 2007 to the 18th of September, 2010.
 

--------------------------------------------------------------------------------


 
2. If Party B needs to continue leasing the assets after the lease’s expiration,
Party B shall give written notice to Party A one month before such expiration.
After receiving such notice, Party A shall notify Party B in writing whether it
agrees to continue leasing the assets to Party B. Through negotiation, the two
parties can agree to renew the contract.


3. During the lease and after its expiration, if a third party needs to lease or
purchase the leased assets from Party A, Party B shall have priority under the
same conditions.


Section Four   Rent Terms and Payment Methods


1. Rent standard: Party B shall pay ¥5,600,000 per year for leasing the assets
of Party A and total rent expenses for the three years shall be ¥16,800,000.


2. The first rent payment due under the lease shall be prepaid, i.e. ¥2,000,000
shall be prepaid within 15 days after entering into this agreement. Thereafter,
the rent shall be paid once quarterly at the beginning of the quarter, that is,
within the lease term, the next quarter’s rent of ¥1,400,000 shall be paid by
the end of the last quarter of this fiscal year. The rent shall be paid directly
from the prepaid funds. However, when the prepaid funds are not enough to pay
the next term’s rent, Party B shall pay according to the terms of the agreement.


3. If Party B pays the rent according to the agreement, Party A shall send a
normal invoice 7 days before such rent is due. Party B shall telegraph money to
the account(s) appointed by Party A.
 
Section Five   Delivery of Lease


1.  Within 10 days after entering into the agreement, Party A shall provide the
list of leased assets to Party B and the two parties shall approve the first
test of the leased assets.


2. After the first test of the leased assets, Party A shall bring forward the
equipment and establish which items are subject to quality problems so that
Party B may repair or acquire them within three days for the purpose of the
lease agreement.


3. Within 15 days of entering into the agreement, Party A shall deliver the
leased assets to Party B for its use. If the date does not disagree with the
beginning date of the lease term, this date shall be regarded as the beginning
date of the lease term. The end date of the lease term shall be adjusted
accordingly.
 

--------------------------------------------------------------------------------


 
4. When delivering the lease, both parties shall sign or seal their names to the
Lease List. At the time of delivery, the time of delivery marks the dividing
point between the use occupied by lease management and related responsibilities.


5. If Party A delivers equipment with quality problems or flaws to Party B,
Party B can refuse to accept it and remove the goods from the list. However, if
such equipment influences Party B in realizing the purpose of the agreement,
Party A shall be responsible to repair it to its normal standard for use. If
Party A delays in making such repair, Party B can repair it by itself or ask a
third-party to repair it to its normal standard of use. The expenses caused by
such repair shall be assumed by Party A and directly deducted from the
outstanding rent.


Section Six   Repair, Maintenance and Management of the Leased Assets


1. Party B shall be responsible for repair, maintenance and management of the
lease daily, the management scope includes the affiliated establishments and
land related to lease; Party B shall assume the management expenses while Party
A has the right to supervise and check it.


2. Party B shall be responsible for discovering hidden problems in time to
prevent risks from occurring.


3. Party A shall be responsible for any equipment repair and acquirement which
results from any normal deterioration of the leased equipment, when such
deterioration results in such equipment needing to be replaced due to normal use
and other non man-made factors, including but not limited to earthquake and so
forth, and Party A shall assume such related expenses.


4. Party A shall be responsible for “Overhaul” expenses during the lease.
Overhaul expenses refer to repairs of any one piece of equipment or building
which requires in excess of 10,000 yuan to repair. When estimated repair
expenses for any single piece of equipment or building are more than 10,000
yuan, Party B shall notice Party A in writing and both parties shall confirm the
repair and maintenance parts. However, Party A must not delay to repair them
without reason, otherwise, Party B can postpone the rent term in terms of the
delayed time or deduct related rent; Party B will assume all maintenance
expenses under 10,000 yuan.
 

--------------------------------------------------------------------------------


 
5. Party A shall be responsible for, and assume any related expenses to, the
annual survey and audit of the assets in order to guarantee the normal use
during the lease.


6. If during the lease, some low value articles, such as Iron Box, or other
articles without repair value, cannot be used any more, Party B shall deliver
them to Party A. Therefore, Party A shall deal with related procedures and Party
B shall be no longer responsible for those items.


7. During the lease, Party B shall be responsible for the safety and management
of lease assets of Party A except for undelivered assets; some public
establishments used by both parties, such as roads, stairs and assembly room and
so on, which establishments shall be managed by the Party who utilizes the space
more than the other while the other party shall cooperate. However, the managing
party shall not refuse to allow the other party use unreasonably.


Section Seven   Management of Consumable Energy Sources, Raw Materials,
Low-Value Consumption Goods, Work Tool, Parts and Accessories


1. On the day when Party A delivers the lease assets to Party B, Party A shall
verify and hand over the consumable energy sources, including water, electricity
and gasoline. Party A shall be responsible for the expenses before verification
while Party B shall be responsible for the costs after verification.


2. Party B can purchase the present materials and low-value consumption goods
from Party A with a one-off payment according to the current marketing prices;
however Party A can keep and deal with them if both parties cannot reach
agreement.


3. When Party A hands over the work tools and parts and services purchased by
itself, it is necessary to give a clear indication of place of production,
names, brands, years used and purchase prices; after rescission or termination
of the agreement, Party B shall return any destroyed and used equipment in equal
quality and quantity or compensate in terms of the prices purchased by Party A.


4. All accessories provided free of charge, including but not limited to
instruction, blueprints, work tools, parts and so forth will be taken handed
over at one time and any registration free of charge by Party A must not be
hidden or destroyed.
 

--------------------------------------------------------------------------------


 
Section Eight   Creditor’s Rights and Liabilities


1. Since it is a lease agreement and Party A and B both are independent
companies, the rights and liabilities of both parties at the time of contract
shall have no relation to the lease of assets and Party A and B shall not be
responsible for each other’s creditor’s rights and liabilities.


2. If any rights and liabilities are assumed by either party during the term of
lease, each shall take their respective responsibilities and the other Party
shall not take related responsibility and will not also assume any additional
duties due to the termination of the agreement.


Section Nine   Labor Employment


1. Since the agreement is a lease and Party A and B are both independent
companies, Party B shall not be responsible for former employees of Party A;
Party B can hire new employees publicly in terms of national laws and
regulations, however, under the same condition, the former employees can be
chosen according to their achievement and capability; after former employees are
hired by Party B, their salaries and benefits will be consistent to those of
other employees hired publicly.


2. Party A shall take charge to deal with any problem before transfer of the
employees. Party B shall not be responsible for that.


3. Party B shall preside over the safety of all employees, salaries, benefits
and expenses independently while Party A shall have no responsibility for those
items.


Section Ten   Return of Lease


1. After the agreement is rescinded or terminated, Party B shall be responsible
for the rights and duties caused by him during the lease, settle all payable
expenses and return the lease within 20 days.


2. According to the “Lease List,” Party B shall submit the return report to
Party A in writing within three days after rescission or termination of the
agreement. Party A shall verify the return lease within seven days after it has
been returned. If the return of the lease is not verified by Party A after more
than seven days, Party B shall be considered to have carried out his duty in
terms of the agreement.
 

--------------------------------------------------------------------------------


 
3. After the lease assets are verified by both parties, Party B shall repair or
purchase the lost and destroyed equipment and establishment brought forward by
Party A within three days in order to guarantee the assets of Party A are in
good condition.


4. During the lease, the assets purchased by Party B shall belong to Party B.
After rescission or termination of the agreement; Party B can may offer the
items at reasonable prices to Party A or take them for itself. However, Party B
shall remove any of its own equipment or structures which it set up on the
premise so long as it does not influence the security, function or cause any
damage from such removal.


Section 11   Lease cooperation


1. Party A shall assist Party B in completing registration before Party B sets
up Tianjin Zhongpin Food Co., Ltd.; this agreement shall be implemented by
Tianjin Zhongpin Food Co., Ltd. which is wholly-owned by Party B.


2. Tianjin Zhongpin Food Co., Ltd., which is wholly-owned by Party B, shall
use Party A’s lease objectives, and shall run its business accordingly. Party B
shall operate its business independently, check accounts independently, and take
on full responsibility for the success of its business.


3. Party A shall freely provide records containing the provisions of all of the
current raw materials and subsidiary materials with its customers and with some
other public relations which are good for Party B’s business and operations.


4. Party A shall pay for fees including test fees, water, water quality testing
fees and all other official fees and various taxes incurred during the
production and operation period; Party B shall also pay for the physical
examination fees of its staff during the cooperation period; During the lease
period, pollution discharge fees shall be paid by Party A assuming the amount
owed is 8,000 RMB or less per quarter, but Party B shall pay for the fees which
exceed 8,000 RMB per quarter.


5. During the lease period, the carcass meat and red meat produced by Party B
shall be sold under the “Shun Li” brand owned by Party A, while the cut meat can
be sold under Party B’s brand; Party A shall be responsible for maintaining
market order and management. The carcass meat, red meat and cutting meat are
sold in the northeast and Tianjin area.
 

--------------------------------------------------------------------------------


 
6. Party A can authorize Party B to use the “Shun Li” brand freely with 7 days
after signing the contract and registering with the business administration. The
authorized term is the same as the lease term and Party B shall use equipment
and facilities owned by Party A to produce carcass meat.


7. The packaged carcass meat is sold under the “Shun Li” brand is designed,
produced and the package fees paid by Party B.


8. If both Parties get governmental allowance, such allowance shall be shared at
the ration of Party A 1: Party B 2, that is, Party A shares 1/3 while Party B
shares 2/3. The share distribution automatically terminates when this policy
terminates.


9. Obtaining government allowance is the responsibility of Party A with
assistance provided by Party B. The fees incurred shall be taken by Party A, but
shouldn’t be offset by the allowance. Party A shall pay the allowance to Party B
directly on the second day of obtaining the allowance, not including any offset
of rent approved by Party B.


10. During the lease term, Party A is responsible for reporting, communicating
and coordinating with the local government and governmental functional
departments to ensure Party A enjoys the same or better favorable policies than
Party B enjoys (including but not limited to examination fees); and ensure that
Par B has good security and external environment.


11. During the lease period, Party A shall make efforts to get funds support
from local government and functional departments to put into related programs.
 
Section 12    Party A’s Rights and Obligations


1. Party A has the right to sign the contract and shall be bound by it after the
contract takes effect.


2. Party A shall have the right to demand Party B to pay rent according to the
agreed amount and mode


3. Party A shall maintain all ownership rights in the leased property. Party A
shall ensure Party B’s integrity and security of the leased property.


4. Party A pledges the leased property ownership belongs to Party A and that
it of hasn’t rented its use rights out to a third Party.


5. Party A guarantees there is no disagreement on ownership and shall not affect
Party B's normal production and operation activities due to Party A’s reasons.
 

--------------------------------------------------------------------------------


 
6. Party A pledges that in the lease term, Party A shall not place any new
limitations regarding other rights.


7. Party A pledges, in the lease terms, it won’t affect Party B’s business due
to being an original holder of the leased property or exercise its mortgage
right or use arbitration or other enforcement rights.


8. Party A pledges the dated of the termination date of this agreement, the
leased property shall be available for use.


9. Party A pledges not to intervene in Party B’s formal business and operation.


10. Assist Party B in petitioning the local government to strictly put favorable
policies, coordinate and handle various social relationships during the term of
the contract.


11. Party A agrees that Party B can use Party A’s registration number for
exportation and product certifications, and assistant manage products
exportation procedures, Party B pays the fees incurred during the procedures of
products exportation; Party B shall guarantee production and business management
are operated according to the standard requirements.


12. During the lease term, Party A can’t engage in the same production as Party
B in the Tianjin administrative area.


13. Assist Party B conduct normal production and operations on the date of
entry.


Section 13    Party B’s Rights and Obligations


1. Party A has right to sign the contract and shall be obliged after the
contract takes effect.


2. Party B shall pay for the rent to Party A timely; if a third party controls
the leased property that results in Party B being unable to use or get proceeds
from the leased property, Party B has right to lessen rent or refuse to pay.


3. Party B pledges not to engage in illegal activities on the leased property.


4. Party B is responsible for the maintainance and protection of the leased
property; After gaining the consent of Party A, Party B could change or add
other property, and conduct the technical changes or production line
adjustments, but the added property shall belong to Party B.


5. Party B shall use the leased property according to this agreement, and as the
leased property incurs normal deterioration, Party B shall not responsible for
such deterioration.
 

--------------------------------------------------------------------------------


 
6. During lease terms, Party B shall not be able to sell, rent, and give
guarantee, or mortgage leased property.


7. If Party B engages in business activities which may result in property and
health damage, Party B shall assume liability.


8. The products produced by Party B shall be offered to Party A with priority at
the same market price.


9. Party B shall pay the taxes which are involved in the business.


10. Party B shall protect the property well during the lease, Party B shall pay
the repair fees in the event of damage Party A’s property.


Section 14    Breaching Obligations


1. In the event that Party A fails to deliver the lease to Party B or Party B
fails to return the lease to Party A during the leasing period according to the
Agreement, the defaulting party shall pay 50,000 yuan to the observant party per
day for such delay.


2. In the event that Party B fails to pay rent during the leasing period
according to the Agreement, Party B shall pay a defaulting penalty in the amount
of 1.5‰ of the part of the deferred rent per day.


3. Once the mortgagee of the leasehold exercises the lien that affects Party B’s
normal operation resulting from litigation or arbitration, Party A shall pay the
penalty with the amount between 50,000 to 100,000 yuan to Party B; Party A shall
pay the penalty as much as twice of the rent for the discontinuance period
resulting from the discontinuance of the leasing agreement; for the result of
the discontinuance of the leasehold agreement, Party A shall pay as much as
twice of the rent for the unexpired term to Party B.


4. In the event that either Party breaches any liability, commitment, guarantee
or obligation under the Agreement, the defaulting Party shall pay the other
party a penalty of 100,000 yuan. If such penalty does not cover the other
party’s losses and damages, the breaching party shall be responsible for the
other party’s losses.


5. Should Party A fail to perform its obligations of replacing, maintenance,
examination and repair stipulated in the Agreement which failure adversely
impacts Party B’s normal operations, Party B may maintain, examine and repair by
itself with all expenses incurred from such repair deducted from the rent
expenses. Nonetheless, Party B shall not decrease the amount of rent due in the
correlated invoice. In addition, Party B shall deliver the invoices for such
repairing expenses to Party A.
 

--------------------------------------------------------------------------------


 
6. Should either Party terminate the Agreement in advance, it shall notify the
other party at least two months prior to such termination; in the event such
termination has been initiated by either party with no legal or stipulated
reason, it shall be responsible paying a breaching penalty equal to the amount
of rent due for the period from the date of termination to the date on which the
Agreement expires.


7. Should Party A breach the agreement under Item 5, 6 or 7 under Section 11
interrupting Party B’s normal operations, Party A shall be responsible for the
defaulting liability and pay Party B a penalty equal to the total rent for the
period from the breaching date to the expiration date of the Agreement.


SECTION 15   GOVERNING LAWS


This Agreement and all rights and obligation hereunder shall be governed
according to the laws and rules of the People’s Republic of China.
 
SECTION 16   SETTLEMENT OF DISPUTES


Both sides shall settle the disputes arising from carrying out this agreement
through consultation; should both parties fail to reach agreement, the parties
shall report to the Tianjin Intermediate People's Court for arbitration.
 
SECTION 17   FORCE MAJEURE


1. Force majeure under this contract refers to any riot, civil strife, war,
adjustments to governmental policies, rules, or earthquake, Act of God or other
unpredictable, unavoidable or uncontrollable reason.


2. Should either party be influenced by an act of force majeure and be unable to
perform its obligations under the contract, its liabilities and obligations
shall be discontinued during the period of force majeure, and the term for such
obligations shall be automatically extended until the end of the act of force
majeure and such party shall be exempted from any related liabilities caused by
the force majeure.
 

--------------------------------------------------------------------------------


 
3. Either party that encounters force majeure shall be notify the other party in
writing immediately and provide evidence indicating the duration of the force
majeure within 30 days after the end of the accident.


4. In the events of any force majeure, either party shall negotiate immediately
for the reasonable settlement and shall make all reasonable and fair effort to
minimize the bad implications arising from the force majeure.


5. If the duration of the force majeure exceeds 120 days and neither party
reaches a reasonable settlement, either party can terminate the contract without
undertaking defaulting liabilities.
 
SECTION 18   MISCELLAEOUS


1. The contract shall not be revised or cancelled by either party unilaterally,
and shall be revised or cancelled on the basis of negotiation and signing
agreement in written form by both parties.


2. As an indispensable part of this contract, the exhibits have the same legal
effect.


3. Regarding the clauses not mentioned in the contract, both parties shall enter
into a supplemental agreement, which shall be an inalienable part of the
contract with the same legal effect.


4. The agreement shall be in effect upon the authoritative representatives’
signatures with seal.
 

--------------------------------------------------------------------------------


 
5. There are six duplicates of the contract and each party shall hold three with
the same legal effect.


Exhibits.


1. Leasehold List: facilities and equipments, buildings and affiliated
facilities list


2. A duplication of Party A’s Business Registration Certificate


3. A duplication of Party B’s Business Registration Certificate


4. A duplication of Party A’s Land Certificate


5. Blueprint of Party A’s Buildings


Party A: Tianjin Shunli Enterprise Co., Ltd.


Party B: Henan Zhongpin Food Share Co., Ltd.


Authorized Representative: /s/ Guo Li (Seal)


Authorized Representative: /s/ Xianfu Zhu (Seal)
 
 
Date: September 6, 2007
 

--------------------------------------------------------------------------------


 